              Case 18-11145-LSS          Doc 598   Filed 11/19/18     Page 1 of 1




                               UNITED STATES BANKRUPTCY COURT
                                        FOR THE
                                 DISTRICT OF DELAWARE



                                                     )
In re:                                               )       Chapter 11
                                                     )       CaseNo.: 18-11145-LSS
THE RELAY SHOE COMPANY, LLC, et al.                  )
                                                     )
                                                     )       Hearing Date: Nov. 28, 2018, 10:00 a.m.
                           Debtors.                  )
                                                     )

                                      NOTICE OF APPEARANCE

         Please enter my appearance in the above captioned matter on behalf of the Secretary of

Labor, United States Department of Labor.


                                                            Respectfully submitted,


                                                            Kate O’Scannlain
                                                            Solicitor of Labor

Post Office Address:                                        Maia S. Fisher
U.S. Department of Labor                                    Regional Solicitor
Office of the Regional Solicitor
JFK Federal Building Room. E-375
                       -




Boston, Massachusetts 02203                                 Donald E. d’Entremont
Phone: 617-565-2500                                         Senior Trial Attorney
Fax:    617-565-2142                                        United States Department of Labor


                                                            Date: November 19, 2018
